Notice of Pre-AIA  or AIA  Status
Claims 1-9, and 11-25 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 The amendment filed on November 15, 2021 has been entered and considered by the examiner.
By the amendment, claims 1, 9, and 18 are amended. In view of the amendments made, the previous 112 and 101 rejection is withdrawn. The prior rejection is still maintained in view of the amendments made. See office action.

Response to prior art Arguments
Applicant's arguments filed 11/15/2021 have been fully considered. Following Applicants arguments and amendments to the Claims, the 102 rejection of the claims is modified. New art is added Huang et al. (PUB NO: US 20080143714 A1). See office action.


Claim Rejections - 35 USC § 103
5.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.           Claim(s) 1-5, 7, 9, 11-14, 16, 18-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quilot et al. (PUB NO: US 20140184599 A1), hereinafter Quilot, in view of Huang et al. (PUB NO: US 20080143714 A1), hereinafter Huang1.
Regarding claim 1
Quilot teaches producing a three-dimensional (3D) parameter space mesh representation of a computer-aided design (CAD) model that references to a boundary representation (B-Rep) of the CAD model that includes B-Rep curves and B-Rep surfaces, , (see para 36-it is provided a computer-implemented method for tessellating a three-dimensional modeled object parameterized for tessellation. determining 3D meshes by evaluating the position of vertices of the 2D meshes on the respective parametric surfaces. See para 57-The 3D modeled object may be a CAD modeled object or a part of a CAD modeled object. In any case, the 3D modeled object contemplated by the method (i.e. the modeled object of which a B-Rep is provided at S10) may represent the CAD modeled object or at least part of it. See para 72-73-As already mentioned, a B-Rep of a modeled object includes topological entities and geometrical entities. The geometrical entities may comprise 3D objects that are surfaces (e.g. planes), curves (e.g. lines) and/or points.)  wherein: 

the 3D parameter space mesh representation includes a plurality of curve-based vertices and a plurality of surface-based vertices, (see para 102- FIGS. 27-28 illustrate two NURBS surfaces 270 and 272 linked with a C2 constraint on curve 278.  On FIG. 27, the two NURBS surfaces 270 and 272 are bounded by NURBS curves 276.  On FIG. 28, the skeleton 280 containing boundary curves 274, 276 and 278 is shown. The whole data with the surface and  curve definitions may be copied, including elements such as control points, orders, knot vectors (i.e. the geometrical data), and/or boundary information (i.e. the topological data. See para 70-74- The B-Rep comprises geometrical data and topological data.  Geometrical data are data that provide geometrical entities, which are entities described in terms of 3D positions.  Topological data are data that provide topological entities, which are entities described in terms of references to geometrical entities and/or relationships with other topological entities, e.g. relative positioning. The geometrical entities may comprise 3D objects that are surfaces (e.g. planes), curves (e.g. lines) and/or points. The topological entities may comprise faces, edges, and/or vertices. The bounded portion of a curve is defined by two points (the vertices) lying on the curve.  The bounded portion of a surface is defined by its boundary, this boundary being a set of edges lying on the surface.) 
each curve-based vertex corresponds to B-Rep curve of the B-Rep of the CAD model and is represented by a reference to the corresponding B-Rep curve of the B-Rep of the CAD model and at least one curve parameter value, (see para 72-74 a B-Rep of a modeled object includes topological entities and geometrical entities. The geometrical entities may comprise 3D objects that are surfaces (e.g. Curves may simply be provided as functions of one parameter. The topological entities may comprise faces, edges, and/or vertices.  Similarly, an edge corresponds to a bounded portion of a curve, named e.g. the supporting curve.  The term "edge" may thus designate such bounded portion of the curve or of its domain. The bounded portion of a curve is defined by two points (the vertices) lying on the curve.  Surfaces, curves, and points may be linked together via their parameterization.  For example, a value of the parameter of the parametric function defining a curve may be provided to define a bounding vertex.  Similarly, a function linking the parameter of a curve to the two parameters of a surface may be provided to define a bounding edge.) and
each surface-based vertex corresponds to a B-Rep surface of the B-Rep of the CAD model and is represented as a reference to the corresponding B-Rep surface of the B-Rep of the CAD model and a plurality of parameters on the respective surface;; (see para 70-74 and see fig 8-9- a B-Rep of a modeled object includes topological entities and geometrical entities. The geometrical entities may comprise 3D objects that are surfaces (e.g. planes), curves (e.g. lines) and/or points.  Surfaces may be provided as functions of two parameters. The geometrical entities may comprise 3D objects that are surfaces (e.g. planes), curves (e.g. lines) and/or points.  The topological entities may comprise faces, edges, and/or vertices.  By its definition, a face corresponds to a bounded portion of a surface, named e.g. the supporting surface. The term "face" may thus indifferently designate such bounded portion of the surface or the corresponding bounded portion of the 2D domain.  The bounded portion of a surface is defined by its boundary, this boundary being a set of edges lying on the surface. Edges of the face's boundary are connected together by sharing vertices.  Surfaces, curves, and points may be linked together via their parameterization. See also para 82- 3D meshes by evaluating the position of vertices of the 2D meshes on the respective parametric surfaces) and

Quilot does not teach storing the 3D parameter space mesh representation of the CAD model together with the B-Rep of the CAD model in a file as visual information that represents the CAD model.
In the related field of invention, Huang1 teaches storing the 3D parameter space mesh representation of the CAD model together with the B-Rep of the CAD model in a file as visual information that represents the CAD model. (see para 5-10-Two important visualization functionalities are fast graphics display and accurate geometric analysis. Most visualization systems today use mesh representation in their file formats for maximum speed to reduce conversions from the file format to the graphics hardware. The present application provides a method for producing a visualization format from CAD data, comprising producing a BREP model for visualization, wherein said BREP model has a topology component and a geometry component; Another advantage of the presently preferred embodiment is to provide a system for visualization, comprising a visualization format production component that utilizes computer aided drafting (CAD) data; a visualization format compression component that writes the visualization format production component to a storage medium. See para 28-FIG. 1 is a flow diagram illustrating a visualization system. Referring to FIG. 1, a light model visualization system, generally illustrated at 100, has a light model format stored on disk 105 produced from a BREP model 110 derived from CAD data by a light model production component 115See para 41- method for visual file representation.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Quilot to include storing the 3D parameter space mesh representation of the CAD model together with the B-Rep of the CAD model in a file as visual information that represents the CAD model as taught by Huang1 in the system of Quilot in order have a fast graphics display and accurate geometric analysis and to design 3D representation of the 3D model that is light enough such that it can be easily shared in bandwidth-limited distributed network environment, and contains information that is heavy enough to support comprehensive graphics and geometric functions in engineering visualization applications.  (¶ 005 and 007, Huang1)


Regarding claim 2, 11 and 19
Quilot further teaches evaluating a model space mesh of the 3D parameter space mesh representation by evaluating the plurality of curve-based vertices and by evaluating the plurality of surface-based vertices. (see para 40- determining the 3D meshes further comprises evaluating the position of vertices of the 2D meshes fitting the boundary edges on the respective parametric curves. see para 82-the method for tessellation may then comprise determining S60 3D meshes by evaluating the position of vertices of the 2D meshes on the respective parametric surfaces.

Regarding claim 3, 12 and 20
Quilot further teaches adding new curve-based vertices to the 3D parameter space mesh representation.(see para 99- FIG. 25 first shows face 146 provided with its boundary edges 250 (which are between the boundary vertices 252 represented by crosses).  Second, the boundary edges are subdivided (additional vertices 254 are added and the boundary edges are approximated by parametric arcs 256. See para 109-interior vertices 302 may be evaluated on surfaces and boundary vertices on curves.).
Examiner note: Adding vertices on the edges are the curve-based vertices. 


Regarding claim 4, 13 and 20
Quilot further teaches adding new surface-based vertices to the 3D parameter space mesh representation. (See para 99- FIG. 25 first shows face 146 provided with its boundary edges 250 (which are between the boundary vertices 252 represented by crosses).  Second, the boundary edges are subdivided (additional vertices 254 are added and the boundary edges are approximated by parametric arcs 256. See para 109-interior vertices 302 may be evaluated on surfaces and boundary vertices on curves.)

Examiner note: Examiner consider the edge 250 as the part of the surface and thus additional vertices 254 added can also called surface-based vertices. 

Regarding claim 5, 14 and 21
Quilot further teaches refining the 3D parameter space mesh representation by computing geometry of new vertices between two curve-based vertices, between a curve-based vertex and a surface-based vertex, or between two surface-based vertices. (See para 115-116 and fig 34-Two NURBS surfaces S1 and S2 are in this example joined by the NURBS curve C. Each one has a parametric triangle (v1, v2, v3) and (v4, v5, v6) to evaluate.  Boundary vertices v3, v4, v2 and v5 may be evaluated on C, v1 on S1 and v6 on S2.  Mapping ensures that both v3 and v4 will be evaluated at the same parameter t1 on C and so for v2 and v5 at t2 on C.  Finally when 2D partition is refined with boundary conditions, the GPGPU algorithm evaluate all 2D points on curves and surfaces in parallel from previously stored curves and surfaces definition. See para 111-As GPU process is fast enough, a more dense geometry may be generated for NURBS surface evaluation and provides a high accuracy mesh.


Regarding claim 7, 16 and 24
Quilot further teaches performing triangle splitting according to vertices added to the 3D parameter space mesh representation. (See para 112- As shown on FIG. 32, a coarse triangle may be expressed using barycentric coordinates (u, v, w).  Refinement is done using a pattern defining a set of barycentric coordinates according to each split on triangle edges.  For example one triangle could be subdivided into 64 triangles or more.)

Regarding claim 9 and 18
Quilot teaches a processor and an accessible memory, data processing system particularly configured to (see para 67-67 and fig 7)
produce a three-dimensional (3D) parameter space mesh representation of a computer-aided design (CAD) model that references to a boundary representation (B-Rep) of the CAD model that includes B-Rep curves and B-Rep surfaces, , (see para 36-it is provided a computer-implemented method for tessellating a three-dimensional modeled object parameterized for tessellation. The method for tessellating also comprises determining 3D meshes by evaluating the position of vertices of the 2D meshes on the respective parametric surfaces. See para 57-The 3D modeled object may be a CAD modeled object or a part of a CAD modeled object. In any case, the 3D modeled object contemplated by the method (i.e. the modeled object of which a B-Rep is provided at S10) may represent the CAD modeled object or at least part of it. See para 72-73-As already mentioned, a B-Rep of a modeled object includes topological entities and geometrical entities. The geometrical entities may comprise 3D objects that are surfaces (e.g. planes), curves (e.g. lines) and/or points.)  wherein: 


the 3D parameter space mesh representation includes a plurality of curve-based vertices and a plurality of surface-based vertices, (see para 102- FIGS. 27-28 illustrate two NURBS surfaces 270 and 272 linked with a C2 constraint on curve 278.  On FIG. 27, the two NURBS surfaces 270 and 272 are bounded by NURBS curves 276.  On FIG. 28, the skeleton 280 containing boundary curves 274, 276 and 278 is shown. The whole data with the surface and  curve definitions may be copied, including elements such as control points, orders, knot vectors (i.e. the geometrical data), and/or boundary information (i.e. the topological data. See para 70-74- The B-Rep comprises geometrical data and topological data.  Geometrical data are data that provide geometrical entities, which are entities described in terms of 3D positions.  Topological data are data that provide topological entities, which are entities described in terms of references to geometrical entities and/or relationships with other topological entities, e.g. relative positioning. The geometrical entities may comprise 3D objects that are surfaces (e.g. planes), curves (e.g. lines) and/or points. The topological entities may comprise faces, edges, and/or vertices. The bounded 
each curve-based vertex corresponds to B-Rep curve of the B-Rep of the CAD model and is represented by a reference to the corresponding B-Rep curve of the B-Rep of the CAD model and at least one curve parameter value, (see para 72-74 a B-Rep of a modeled object includes topological entities and geometrical entities. The geometrical entities may comprise 3D objects that are surfaces (e.g. planes), curves (e.g. lines) and/or points.  Curves may simply be provided as functions of one parameter. The topological entities may comprise faces, edges, and/or vertices.  Similarly, an edge corresponds to a bounded portion of a curve, named e.g. the supporting curve.  The term "edge" may thus designate such bounded portion of the curve or of its domain. The bounded portion of a curve is defined by two points (the vertices) lying on the curve.  Surfaces, curves, and points may be linked together via their parameterization.  For example, a value of the parameter of the parametric function defining a curve may be provided to define a bounding vertex.  Similarly, a function linking the parameter of a curve to the two parameters of a surface may be provided to define a bounding edge.) and
each surface-based vertex corresponds to a B-Rep surface of the B-Rep of the CAD model and is represented as a reference to the corresponding B-Rep surface of the B-Rep of the CAD model and a plurality of parameters on the respective surface;; (see para 70-74 and see fig 8-9- a B-Rep of a modeled object includes topological entities and geometrical entities. The geometrical entities may comprise 3D objects that are surfaces (e.g. planes), curves (e.g. lines) and/or points.  Surfaces may be provided as functions of two parameters. The geometrical entities may comprise 3D objects that are surfaces (e.g. planes), curves (e.g. lines) and/or points.  The topological entities may comprise faces, edges, and/or vertices.  By its definition, a face corresponds to a bounded portion of a surface, named e.g. the supporting surface. The term "face" may thus indifferently designate such bounded portion of the surface or the corresponding bounded portion of the 2D domain.  The bounded portion of a surface is defined by its boundary, this boundary being a set of edges lying on the surface. Edges of the face's boundary are connected together by sharing vertices.  Surfaces, curves, and points may be linked together via their parameterization. See also para 82- 3D meshes by evaluating the position of vertices of the 2D meshes on the respective parametric surfaces) and

Quilot does not teach store the 3D parameter space mesh representation of the CAD model together with the B-Rep of the CAD model in a file as visual information that represents the CAD model.
In the related field of invention, Huang1 teaches store the 3D parameter space mesh representation of the CAD model together with the B-Rep of the CAD model in a file as visual information that represents the CAD model. (see para 5-10-Two important visualization functionalities are fast graphics display and accurate geometric analysis. Most visualization systems today use mesh representation in their file formats for maximum speed to reduce conversions from the file format to the graphics hardware. The present application provides a method for producing a visualization format from CAD data, comprising producing a BREP model for visualization, wherein said BREP model has a topology component and a geometry component; Another advantage of the presently preferred embodiment is to provide a system for visualization, comprising a visualization format production component that utilizes computer aided drafting (CAD) data; a visualization format compression component that writes the visualization format production component to a storage medium. See para 28-FIG. 1 is a flow diagram illustrating a visualization system. Referring to FIG. 1, a light model visualization system, generally illustrated at 100, has a light model format stored on disk 105 produced from a BREP model 110 derived from CAD data by a light model production component 115See para 41- method for visual file representation.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Quilot to include store the 3D parameter space mesh representation of the CAD model together with the B-Rep of the CAD model in a file as visual information that represents the CAD model as taught by Huang1 in the system of Quilot in order have a fast graphics display and accurate geometric analysis and to design 3D representation of the 3D model that is light enough ¶ 005 and 007, Huang1)


9.           Claims 6, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Quilot et al. (PUB NO: US 20140184599 A1), hereinafter Quilot, in view of Huang et al. (PUB NO: US 20080143714 A1), hereinafter Huang1 and further in view of Jayaram et al., (PUB NO: US 20020120920 A1), hereinafter Jayaram.

Regarding claim 6, 15 and 23
Quilot further teaches refining the 3D parameter space mesh representation using a first parameter that defines a maximum allowed deviation of original curve geometry to an existing edge, (see para 99-determining S20, the 2D meshes may further comprise, for each respective face, subdividing the partition.  This may be performed according to refinement patterns.  This specific subdivision may be performed according to different criteria.  One criterion may be a maximal deviation (condition) between the 3D meshes and the respective parametric surfaces.  Indeed, the subdivision of the partition is performed with the view that the tessellated model comprises enough flat polygons so that the deviation from the exact surfaces is inferior to a maximal value, e.g. predetermined. See para 97-For each partition patch, the refinement pattern may be selected from available pre-computed refinement patterns.  The selection function [corresponds to the first parameter] may be application-dependent (e.g. view point or zoom level).  Also, the selection function may depend on a maximal deviation constraint)

However, Quilot and Huang1 does not teach refining the 3D parameter space mesh representation using a second parameter that defines a maximum allowed angle that can be formed between a candidate new edge and an existing edge.

In the similar field of invention, Jayaram teaches refining the 3D parameter space mesh representation using a second parameter that defines a maximum allowed angle that can be formed between a candidate new edge and an existing edge.(see para 75-77- tessellation comprises the process of generating flat triangles 70 that approximate a curved surface of a modeled object. In FIG. 6, a tessellated curve 72 for a boundary curve 73 of a geometric model is shown with a plurality of tessellation points 74-78.  As shown, chord length [corresponds to the second parameter] is the maximum distance allowed between a particular line segment 80 and boundary curve 73.  The angle deviation (or angle control) defines a maximum allowed angular deviation of the edges of the triangles from a tangent to the curve at the vertex. See para 118- points are created in the target CAD file representing the location of edges, and surfaces of the source model.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for parameterizing a three-dimensional modeled object for tessellation as disclosed by Quilot and Huang1 to include refining the 3D parameter space mesh representation using a second parameter that defines a maximum allowed angle that can be formed between a candidate new edge and an existing edge as taught by Jayaram in the system of Quilot and Huang1 in order to accurately create geometry from the source geometric model file to the target geometric model file for the computer aided design file. (See para 138, Jayaram)



10.           Claims 8, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Quilot et al. (PUB NO: US 20140184599 A1), hereinafter Quilot, in view of Huang et al. (PUB NO: US 20080143714 A1), hereinafter Huang1 and further in view of Huang et al., (PUB NO: US 20110199382 A1), hereinafter Huang2.

Regarding claim 8, 17 and 25
Quilot and Huang1 does not teach the 3D parameter space mesh representation includes a vertex record table and a plurality of relative indices. 
In the similar field of invention, Huang2 teaches the 3D parameter space mesh representation includes a vertex record table and a plurality of relative indices.(see para 43- As shown in FIG. 4, each B-Rep edge of model 405 has two bounding vertices: one is starting vertex and the other end vertex.  Each edge refers to its start and end vertices in the edge table 410 by their indices into a vertex table 415 where the vertex geometry is represented.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for parameterizing a three-dimensional modeled object for tessellation as disclosed by Quilot and Huang1 to include the 3D parameter space mesh representation includes a vertex record table and a plurality of relative indices as taught by Huang2 in the system of Quilot and Huang1 for reconstructing B-Rep data for a graphic model for use in computer-aided design, manufacturing, engineering, modeling, and visualization (individually and collectively, "CAD" and "CAD systems") and in product lifecycle management ("PLM") systems. (Abstract, Huang2)









Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.           Claims 1-9 and 11-25 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150294036  A1  BONNER
Discussing a computer-implemented method for designing a three-dimensional modeled object that represents a physical entity.
US 20140358496   A1 RAMEAU et al.
Discussing a computer-implemented method for designing a three-dimensional 
modeled object, comprising the steps of providing (S10) a plurality of two-dimensional views of the modeled object, a three-dimensional wireframe graph, associating (S20), to each vertex of the wireframe graph, a local radial order between all the edges incident to the vertex, and then determining (S30) edge cycles, by browsing the wireframe graph following the local radial orders associated to the vertices..


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147